El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En observancia de la sentencia y opinión de esta corte *22en el caso de El Pueblo v. Correa, 31 D. P. R. 531, la Corte de Distrito de Guayama declaró nula y anticonstitucional una ordenanza de la ciudad de Guayama que pretendía im-pedir el ejercicio libre del oficio de carnicero, tratando inde-bidamente, como se alegó, de regular la matanza y venta de carnes frescas.
En el caso de Correa la cuestión fué levantada por ape-lación contra la sentencia condenatoria. Aquí el apelado ra-dicó una petición jurada de certiorari por virtud del artículo G5 de la Ley Municipal. Sostiene la apelante que la Corte de Distrito de Guayama incurrió en error al declarar que el apelado era parte perjudicada por la ordenanza o que él tenía la capacidad necesaria para solicitar el auto. Se alegó que el peticionario era un adulto y que desde bacía más de tres años había estado matando ganado para la venta de carne fresca en Guayama. Este párrafo fué negado en tér-minos generales en la contestación presentada por la ape-lante.
Como la petición era jurada en este caso y el demandado formuló una contestación, esta última, si procede, debió ha-ber contenido una negativa de cada alegación. En vez de esto la contestación expresaba lo siguiente: “1. Que niega el hecho primero de la petición. 2. Que acepta el hecho se-gundo de la petición. 3. Que niega el hecho cuarto de la petición”, etc.
El primer párrafo de la petición exponía tres hechos o alegaciones (facts), a saber: que el peticionario era mayor de edad, vecino de Guayama y que desde hace más de tres años venía dedicándose constantemente a la matanza de ganado para la venta de carne fresca. Ninguno de estos tres hechos o alegaciones fué negado específicamente como prescribe el procedimiento en tales casos. De conformidad con el artículo 110 del Código de Enjuiciamiento Civil es cada “alegación” la que debe ser específicamente negada y *23no todo el párrafo negado en conjunto. Por eso la contes-tación deja en pie.la petición.
La alegación principal del apelado es que cualquier ciudadano puede atacar una ordenanza que es anticonstitucional. Sin estar conforme con esta proposición en su generalidad, creemos que un ciudadano tiene el derecho e interés suficiente para atacar una ordenanza que obstaculiza la competencia .y venta de carne fresca. La apelante no cita ninguna autoridad y las autoridades del apelado son algo generales, por ejemplo. Dillon sobre Corporaciones Muni-cápales, passim. Los abogados deben ser más específicos.
Sostenemos que las alegaciones del párrafo primero fue-ron suficientes, si era necesario para el apelado demostrar que su derecho a ejercer el oficio había sido infringido. La apelante basaba su derecho en que la petición no mos-traba un ejercicio actual. El peticionario alegó que había estado ejerciendo el oficio de matar ganado por más de tres años y existe la presunción de hecho si es necesario de que él no estaba ejerciendo actualmente el oficio al formularse la petición, toda vez que estaba impedido por la ordenanza. Estas consideraciones resuelven los cuatro primeros señala-mientos de error.
Los dos señalamientos restantes están resueltos en su mayor parte en nuestra decisión en el caso de Correa, supra. Esa decisión declaraba plenamente que la Ley No. 52 ele 1917 (1917(2) p. 365) era anticonstitucional y nula y no me ramente un párrafo de ella. La apelante también pretende distinguir ese caso diciendo que la ordenanza de la ciudad de Guayama no trataba de imponer ningún monopolio. La ordenanza requería una especie de competencia por la cual sólo podían vender aquellos que hacían una proposición bastante baja. Esto era una clara intervención con el derecho del libre ejercicio del oficio y su tendencia fué destruir la competencia.
La apelante trata de justificar en general el derecho *24de un municipio a regular la venta de carne de acuerdo con su poder general de policía. Indiscutiblemente que la Legis-latura puede delegar al municipio todas las facultades de policía que posee, pero en tiempos normales'la Legislatura de Puerto Rico no tiene el derecho a regular el precio de un artículo. Unicamente en caso de emergencia extraordi-naria puede un congreso o legislatura intervenir con la com-petencia corriente en el negocio y las excepciones se indican con bastante claridad en el caso de Block v. Hirsh, 256 U. S. 135, 65 L. ed. 865. Los poderes de policía no deben, llegar hasta fijar el precio de un artículo.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Franco • Soto estuvo conforme con la sentencia.